CHRISTLEY, P.J.,
Concurring:
I concur in the majority holding in this case but offer the following observations on the analysis of the first assignment. I am concerned that our analysis may be seen as a signal indicating that any valuation of marital assets which lies between the extremes presented will be considered lacking in evidential support.
This case must be viewed as being limited to its facts; those facts being that absolutely no rationale was offered as to the source of the $125,000 figure. Further, the calculation of that figure by the trial court was not readily ascertainable from the record or judgment entry. Even if the value in question was precisely equidistantfrom either extreme (which it is not), some word of explanation still would have been required.
That is not to say that a precise formula would have to be put forth. Many aspects of the valuation of marital assets cannot always be reduced to a mathematical nicety. Nevertheless, some clue as to where the number came from is required. Was it a result of a credibility assessment of either the witness or the method of valuation employed; was it a distrust of the foundation facts; was it a recognition of the hyperbole or bias of the extremes offered; was it a discounting of certain factors used in the offered valuations?
I personally do not find it to be a problem that the number $125,000 does not specifically appear anywhere in the evidential table. The finder of fact can believe or disbelieve all, none or part of a witness' testimony, expert or otherwise. What is a problem is that there is no clue, however brief, as to how this figure was deduced by the trier of fact. See, Hoopingarner v. Hoopingarner (Jun. 6, 1985), Cuyahoga App. No. 49261, unreported, for similar rationale.
Thus, I believe that a reversal is necessary to allow the trial court to provide some insight as to this issue.